UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-6184



LEONARD CARTER,

                                              Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA; RICHARD A. YOUNG,
Regional Administrator; A. D. ROBINSON, War-
den; M. L. HILL, Operation Warden; KERN R.
GILLIAM, Business Manager; VIKI STOKES; LYNN
KISER SAMFORD, Accountants Department of
Nottoway Corrections Center,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CA-97-747)


Submitted:   April 15, 1999                 Decided:   April 20, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leonard Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leonard Carter appeals the district court’s order dismissing

his complaint filed under 42 U.S.C.A. § 1983 (West Supp. 1998).   We

have reviewed the record and the district court’s opinion and find

no reversible error.   Accordingly, we deny Carter’s motion to pro-

ceed in forma pauperis and dismiss the appeal on the reasoning of

the district court.    See Carter v. Virginia, No. CA-97-747 (E.D.

Va. Feb. 17, 1998).    We also deny Carter’s motion for execution.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                 2